{¶ 14} I respectfully dissent from the majority because the trial court should have summarily overruled appellee's objections to the magistrate's decision, which were filed without the required affidavit or transcript in support. Civ.R. 53(E)(3)(c) expressly states in pertinent part as follows:
 {¶ 15} "Any objection to a finding of fact shall be supported by a transcript of all the evidence submitted to the magistrate relevant to that fact or an affidavit of that evidence if a transcript is not available."
 {¶ 16} Due to appellee's noncompliance with Civ.R. 53(E)(3)(c), I would reverse the trial court's decision.